 

SERVICE LEVEL AGREEMENT

 

This Service Level Agreement is dated effective as of 07.01.12 (“the Effective
Date”) and constitutes an acceptance of the terms and conditions by and between
The Digital Development Group Corp., a Nevada corporation (hereinafter referred
as CLIENT), and PowerHouse Creative, LLC, a California limited liability company
(hereinafter referred as PHC).

 

1. SCOPE OF SERVICES & Design Phases ______ (initial)

 

PHC shall provide the CLIENT with certain creative services in connection with
enabling the functionality of the Client’s website, www.digidevgroup.com and any
affiliated websites, to provide streaming of digitized entertainment content
(“the Services”) for the following (i) design and deployment of a Front-end
Player for streaming of video content and (ii) a content management system or
platform for the Client’s website (collectively “the Deliverables”).

 

·In addition, PHC shall provide the Client with website management services,
creation of advertising modules, monetization, export and provision of software
development kit services for developers of content or applications to be
deployed on the Client’s website.    

·PHC and Client will collaborate and mutually agreed upon wireframes and scope
for website within 20 days after the Effective Date.    

·PHC shall commence providing the Services upon the Effective Date

 

2. PROFESSIONAL FEES ______ (initial)

 

Professional fee refers to the fee charged by PHC in providing the Services.

 

The CLIENT agrees to pay the following fees for PHC’s performance of the
Services: (i) $15,000 upon execution of this Agreement; (ii) $15,000 on or about
August 1, 2012; (iii) $30,000 shall be payable by the end of the 6th week of
development based upon PHC’s delivery of (A) the full functioning web server
hosted on Amazon and (B) Player; and (iv) $25,000 – upon delivery of the fully
functioning CMS component and integration with the Player’s billing/credit card
processing functionality.

1

 

3. Client’s Approval. Once made, Client’s payments made to PHC are not
refundable for any reason. Receipt of payment by PHC from the CLIENT is
considered full approval of work completed.

 

4. Other Agreements of the Parties. Except as otherwise set forth in this
Agreement, CLIENT will own exclusively all right, title, and interest in and to
all items that are conceived, made, discovered, written, or created by PHC
personnel alone or jointly with third parties under this Agreement, including
the Deliverables, whether completed or works-in-progress. Without limiting the
previous sentence, all Deliverables, in whole and in part, will be deemed “works
made for hire” of CLIENT for all purposes of copyright law, and the copyright
will belong solely to CLIENT. To the extent that any such Deliverables do not
fall within the specifically enumerated works that constitute “works made for
hire” under the United States copyright laws, and to the extent that any
Deliverables include materials subject to copyright, patent, trade secret, or
other proprietary right protection, PHC hereby irrevocably assigns to CLIENT all
its right, title, and interest that it may be deemed to have in and to any and
all inventions, copyrights, patents, trade secrets, and other proprietary rights
(including renewals). PHC agrees to maintain adequate and current records of all
Deliverables, which records will be and remain the property of CLIENT. PHC
agrees to promptly disclose and describe to CLIENT all Deliverables.

 

5. Summary of Anticipated Timeline. Based upon the GANTT chart attached hereto
as Exhibit “A” (“the GANTT Chart”), the anticipated timeline for performance of
the Services is summarized as follows:

 

Web Framework for the player platform and for the CMS

 

7/16 - 7/27 - Fully functional web server hosted on amazon with basic server
functionality.

 

7/30 - 8/24 - Player platform development including, FB login, player
functionality, video streaming, basic browsing, basic search, media center

 

8/27 - 10/5 - CMS development (upload, channel management, analytics,
subscriptions, billing plus credit system)

 

9/10 - 10/5 - Player (billing plus credit system, social sharing, media center
refinements, refined search)

 

2

 

User Interface

 

7/16 - 8/10 - Player/platform design based of Alex's design

 

7/30 - 8/24 - CMS design (upload, channel management, subscriptions, billing
plus credit system)

 

8/27 - 10/5 - CMS and player updates and enhancements

 

6. Project Notes, and Timeline for performance of the Services. Client
acknowledges that the timeline set forth on the GANTT Chart, and PHC’s
performance of the Services, are predicated on timely delivery of website
content and creative elements from the Client and the Client’s approval of
design elements and functionality of the website at various stages of
development. Alongside UI development, PHC will build out a framework to develop
the product on top of web services. It will be a Java/JSP stack utilizing MySQL,
Hibernate, Spring and a custom front-end stack of JSP/JS/CSS/JSTL. PHC will add
on independent modules as needed/determined during the development phase. PHC
will host everything on AWS so that the Client will have access to live progress
as PHC does drops. PHC will also be setting up an account on Assembla for source
control, wiki, ticketing and timeline. Within thirty (30) days after final
delivery of the fully functioning, bug-free website, PHC shall create Assembla
accounts for the Client which will allow the Client to log bug or issues with
the product that PHC can turn around and resolve within not greater than five
(5) business days after final delivery of the website. PHC requires the
following to start the development process:

 

- 1 week to setup the initial framework and support systems (all of the
components and technologies mentioned above). This includes a fully-functioning
server on AWS which will initially respond with a very simple introductory page.

 

- 1 week for user management; registration, basic profile modification, forgot
password/username, administrative user. This will also include an e-mail system
for generating and sending HTML-enhanced e-mail, required for the “I forgot
login” area.

 

From there, PHC will build out the site and aim to complete the project before
9/10/12 (“Target Completion Date”).

 

3

 

7. PHC’s Representations, Warranties and Covenants. PHC represents and warrants
to CLIENT that:

 

7.1 PHC is duly organized, validly existing, has full and adequate power to own
its property and conduct its business as now conducted, is in good standing and
duly licensed, and has procured all necessary licenses, registrations,
approvals, consents, and any other communications in each jurisdiction as
required to enable PHC to perform its obligations under this Agreement;

 

7.2 The execution, delivery, and performance of this Agreement by PHC and the
performance by PHC of the transactions contemplated in this Agreement have been
duly and validly authorized by all necessary action, corporate or otherwise, on
its part, and this Agreement and each Scope Of Work document signed by the
parties (“SOW”) shall constitute the valid, legal, and binding obligation of
PHC;

 

7.3 PHC is not and will not be subject to any agreement or other constraint that
does, would, or with the passage of time would prohibit or restrict PHC’s right
or ability to enter into, or carry out, its obligations hereunder;

 

7.4 PHC has the qualifications and the ability to perform the Services in a
professional manner without the advice, control or supervision of CLIENT. PHC
will provide consultants, technicians and/or technical personnel trained to
perform the Services in the applicable SOW. All workmanship, materials or
documentation provided by PHC will be of the highest quality in every respect
and according to the Specifications and any mutually agreed to schedule set
forth in the applicable SOW;

 

7.5 PHC possesses all legal right, title, or interest in or to any intellectual
property (such as software, designs, copyrights, patents, trademarks and trade
secrets) that have been or will be used to create or be a part of the
Deliverables;

 

7.6 Neither the Services nor the Deliverables, nor any part, product or software
sold, distributed, licensed or supplied by PHC in connection with the Services
or Deliverables, do or will infringe any patent, copyright, trademark or other
proprietary right of any third party or misappropriate any trade secret of any
third party;

 

7.7 PHC’s performance of the Services called for by this Agreement does not and
will not violate any applicable law, rule or regulation;

 

7.8 The Deliverables will perform according to the Specifications;

 

7.9 To the extent the Deliverables include software, the software, including
updates, upgrades, and new versions, does not and will not contain any viruses,
malicious code, Trojan horse, worm, time bomb, self-help code, back door or
other software code or routine designed to: (i) damage, destroy or alter any
software or hardware; (ii) reveal, damage, destroy or alter any data;
(iii) disable any computer program automatically; or (iv) permit unauthorized
access to any software or hardware;

 

4

 

7.10 Time is of the essence in connection with PHC’s performance of the Services
and delivery of the Deliverables;

 

7.11 Any software provided as part of the Deliverables or the Services does not
contain Open Source Software.

 

7.12 Except for restrictions on trade with countries against which the
United States government has imposed a general embargo, there is no restriction
on the export of any of the Deliverables or any software contained therein,
other than as described in the materials delivered to CLIENT by PHC pursuant to
Section 22 (Export Controls); and

 

7.13 With respect to CLIENT Confidential Information that PHC has in its
possession, PHC will maintain, at a minimum, reasonable and customary security
measures applicable to the manner in which PHC possesses such information (e.g.,
physically, electronically, or otherwise) to protect the CLIENT Confidential
Information from disclosure or breach;

 

8. Confidentiality.

 

8.1 Definition. “Confidential Information” of a Party means all confidential or
proprietary information, including all information not generally known to the
public, trade secrets, the terms of this Agreement, and CLIENT Data. “CLIENT
Data” will mean all data and information that is submitted, directly or
indirectly, to PHC by CLIENT or obtained or learned by PHC in connection with
the Services provided by PHC under this Agreement and any SOW, including
information relating to CLIENT’s customers, technology, operations, facilities,
consumer markets, products, capacities, systems, procedures, security practices,
research, development, business affairs, ideas, concepts, innovations,
inventions, designs, business methodologies, improvements, trade secrets,
copyrightable subject matter, and other proprietary information. All CLIENT Data
is and will remain the property of CLIENT and will be protected as described in
this Section 8. Without limiting the foregoing, Confidential Information will
include all such information provided to each Party by the other Party both
before and after the date of this Agreement. Any personal information of
CLIENT’s customers which PHC obtains or learns in connection with the Services
will be the confidential information of such individuals (“Consumer
Information”). PHC will treat Consumer Information as Confidential Information
in accordance with the terms and conditions of this Agreement.

 

8.2 Use and Disclosure. Parties will take any and all necessary measures to
prevent disclosure, dissemination or unauthorized use of Confidential
Information relating to a Party or Personal Information , including, at a
minimum, those measures it takes to protect its own confidential information of
a similar nature. As a condition to CLIENT’s obligations under this Agreement,
PHC agrees to enter into, and to require all subcontractors to enter into and
abide by all the terms and conditions of the PHC Nondisclosure Agreement, dated
as of the execution of this Agreement, the form of which is attached as Exhibit
A. In addition to the foregoing, PHC shall cause each person that provides
Services to CLIENT pursuant to this Agreement to execute the Individual
Nondisclosure Agreement, the form of which is attached hereto as Exhibit B, and
shall deliver each such validly executed agreement to CLIENT prior to, and as a
condition precedent to, (a) such person providing Services hereunder and (b)
CLIENT’s obligations to pay PHC for Services rendered pursuant hereto. Neither
Party will disclose, duplicate, publish, release, transfer, or otherwise make
available Confidential Information of the other Party in any form to, or for the
use or benefit of, any person or entity without the other Party’s prior written
consent. PHC will segregate Confidential Information from the confidential
materials of third parties to prevent commingling. Each Party will, however, be
permitted to disclose relevant aspects of the other Party’s Confidential
Information to its officers, directors, employees, agents and subcontractors to
the extent that such disclosure is reasonably necessary for the performance of
its duties and obligations under this Agreement and such disclosure is not
prohibited by applicable laws and regulations. Each Party will establish
commercially reasonable controls to ensure the confidentiality of the
Confidential Information and to ensure that the Confidential Information is not
disclosed contrary to the provisions of this Agreement and applicable privacy
laws and regulations. Without limiting the foregoing, each Party will, at a
minimum, implement such technical, administrative and physical measures as are
necessary to: (i) ensure the security and confidentiality of the Confidential
Information; (ii) protect against any threats or hazards to the security and
integrity of the Confidential Information; and (iii) protect against any
unauthorized access to or use of the Confidential Information.

 

5

 

If a Party delegates any duties and responsibilities under this Agreement to an
agent or other subcontractor in accordance with the terms of this Agreement,
such Party will ensure that such agents and subcontractors will adhere to the
same requirements with which such Party is required to comply under this
Agreement. PHC’s obligations with respect to Confidential Information will
survive for five (5) years following the termination of this Agreement or for as
long as Confidential Information remains confidential.

 

8.3 Exceptions. The obligations in Section 8.2 will not restrict any disclosure
by either Party (a) pursuant to any applicable law or by order of any court or
government agency (provided that the disclosing Party will give prompt notice to
the non-disclosing Party of such order and will cooperate at the disclosing
Party’s expense in any effort to comply with or to contest the order), or (b) to
either Party’s accountants, legal advisors, auditors and financial advisors.
Further, the obligations in Section 8.2 will not apply with respect to
information that: (i) is developed by the other Party without violating the
disclosing Party’s proprietary rights, (ii) is or becomes publicly known (other
than through unauthorized disclosure), (iii) is disclosed to, or learned by, the
recipient from a third party free of any obligation of confidentiality, and/or
(iv) is already known by such Party without an obligation of confidentiality
other than pursuant to this Agreement or any confidentiality agreements entered
into before the Effective Date between CLIENT and PHC.

 

8.4 Disclosure of Confidential Information. In the event of a breach of this
Section 8 or other compromise of CLIENT Confidential Information, including
Financial Information, or Consumer Information of which PHC is or should be
aware (whether or not resulting from a breach), PHC will immediately notify
CLIENT in a writing detailing all information known to PHC about the compromise,
the CLIENT Confidential Information and/or Consumer Information affected, and
the steps taken by PHC to prevent the recurrence of such breach and to mitigate
the risk to CLIENT. Such notice will be sent to the address indicated in the
Notice section of this Agreement, including a copy to the Executive Director of
Legal Affairs. PHC will provide CLIENT with access to all information related to
the security breach as reasonably requested by CLIENT.

 

6

 

8.5 Return of Materials. Upon request and/or upon termination of this Agreement
for any reason, PHC will return, destroy, or cause the destruction of any and
all records or copies of records relating to CLIENT or its business, including
Confidential Information (except for Confidential Information of CLIENT that is
rightfully contained in PHC’s work papers, provided that PHC maintains the
confidentiality of such Confidential Information as required herein), according
to CLIENT’s instructions or relevant industry best practices if no instructions
are provided. Upon request, PHC will certify in writing that all such
Confidential Information has been so returned or destroyed.

 

9. Independent Contractor.

 

9.1 Independent Contractor. PHC is an independent contractor of CLIENT and not
an employee, agent, partner, joint venturer, representative, broker or principal
of CLIENT for any purpose. Neither PHC nor any employee of PHC will acquire any
of the rights, privileges, powers or advantages of an employee of CLIENT,
including disability insurance, vacation or sick pay, or any other benefits
available to CLIENT employees. PHC will be solely responsible for all wages,
benefits, taxes, withholdings, training and expenses of its employees, including
the employees assigned to perform Services under this Agreement. PHC is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing services under this Agreement. No part of PHC’s
compensation will be subject to withholding by CLIENT for the payment of any
social security, federal, state or any other employee payroll taxes. CLIENT will
regularly report amounts paid to PHC by filing Form 1099 MISC with the Internal
Revenue Service as required by law.

 

9.2 Tools and Supplies. PHC will be solely responsible for providing any tools,
supplies (except office supplies used on CLIENT’s premises), or other goods that
PHC may need or choose to use in order to perform the Services, except as
specifically listed in the Agreement or in a Statement of Work.

 

10.No Publicity. Neither Party will use the other Party’s name or mark in any
advertising, written sales promotion, press releases, and/or other publicity
matters relating to this Agreement without the other Party’s written consent.
PHC acknowledges that CLIENT has a no publicity policy regarding its vendor
relationships.

 

11.Legal Compliance; Applicable Law. Each Party will at all times comply with
all applicable laws and government rules, regulations, and guidelines pertaining
to its business, products or services, employment obligations, and the subject
matter of this Agreement. This Agreement will not be governed by the United
Nations Convention on Contracts for the International Sale of Goods, the
application of which is expressly disclaimed. This Agreement will be governed by
and construed under the laws of the State of California, without giving effect
to its choice of law rules. Exclusive jurisdiction and venue for any claims
related to or arising under this Agreement will be in state or federal court
located in Los Angeles County, California.

 

7

 

12.Assignment. PHC will not assign, transfer, or subcontract this Agreement or
all or any portion of the Services or delegate any of its duties hereunder
without CLIENT’s express, prior written consent. Any assignment in contravention
of this provision will be null and void. This Agreement will be binding on all
permitted assignees and successors in interest.

 

13.Entire Agreement/Amendments. This Agreement, including all schedules and
exhibits that are incorporated herein by reference, contains the entire
agreement of the Parties regarding the subject matter described herein, and all
other promises, representations, understandings, arrangements, and prior
agreements related thereto are merged herein and superseded hereby. The
provisions of this Agreement may not be amended, except by an agreement in
writing signed by authorized representatives of both Parties.

 

14.Force Majeure. Notwithstanding any other provision of this Agreement, no
Party to the Agreement will be deemed in default or breach of this Agreement or
liable for any loss or damages or for any delay or inability to perform its
obligations under this Agreement or any SOW if the delay or inability arises
from any cause beyond the reasonable control of that Party (each, a “Force
Majeure Event”); provided that the impacted Party will make reasonable efforts
to mitigate the effect and duration of such Force Majeure Event. The Parties
will promptly resume performance after the Force Majeure Event has passed. If,
however, a delay continues for ten (10) days or more, the Party not experiencing
the Force Majeure Event may terminate this Agreement without penalty upon
written notice to the other Party.

 

15.Notices. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (i) on the next
day if delivered personally to such Party, (ii) on the date three (3) days after
mailing if mailed by registered or certified mail, or (iii) on the next day if
delivered by courier. All notices will be sent to the following address:

 

If to CLIENT: 6630 Sunset Blvd., Los Angeles, Calif. 90028

 

With a copy as follows: David R. Altshuler, Esq., 15332 Antioch St. #840,
Pacific Palisades, CA. 90272 – fax: 310-454-9759

 

If to PHC: 1870 El Cerrito Place, Hollywood, California 90068

 

 

Such addresses may be changed by notice given by one Party to the other pursuant
to this Section or by other form of notice agreed to by the Parties.

 

8

 

16.Remedies. Except as otherwise provided for herein, no remedy conferred by any
of the specific provisions of this Agreement or available to a Party is intended
to be exclusive of any other remedy, and each and every remedy will be
cumulative and will be in addition to every other remedy given hereunder, now or
hereafter existing at law or in equity or by statute or otherwise. The election
of one or more remedies by either Party will not constitute a waiver of the
right to pursue other available remedies.

 

17.Severability. If any provision of this Agreement is invalid or unenforceable
in any jurisdiction, the other provisions of this Agreement will remain in full
force and effect in such jurisdiction and will be liberally construed in order
to effectuate the purpose and intent of this Agreement, and the invalidity or
unenforceability of any provision of this Agreement in any jurisdiction will not
affect the validity or enforceability of any such provision in any other
jurisdiction.

 

18.Waiver of Breach. Except as otherwise may be provided herein, the waiver of
any breach of any provision of this Agreement will only be effective if in
writing. No such waiver will operate or be construed as a waiver of any
subsequent breach. A Party’s failure to respond or act will not be considered a
waiver.

 

19.Export Controls. Each Party will use reasonable efforts to comply with all
relevant United States export laws and regulations (collectively, “Export
Controls”). If applicable, PHC will provide CLIENT with all applicable ECCNs for
the Deliverables, a description of the technology contained within the
Deliverables that is subject to Export Controls, and copies of relevant export
licenses obtained by PHC or information reasonably sufficient to substantiate
that no license is required. In addition, upon CLIENT’s written request, PHC
will use commercially reasonable efforts to assist CLIENT with obtaining any
United States export license required.

 

20.Order of Precedence. To the extent the terms and conditions of this Agreement
conflict with the terms and conditions of an applicable SOW, the terms and
conditions of this Agreement will control.

 

21. Audits.

 

21.1 CLIENT’s Audits. During the Term of this Agreement, and for as long as PHC
retains CLIENT Confidential Information, CLIENT, and CLIENT’s agents and
representatives may conduct onsite and/or offsite inspections and audits of
PHC’s business, operations, systems, procedures and practices that relate to
PHC’s Agreement-required functions and services to determine whether PHC meets
the terms and conditions of this Agreement and its confidentiality requirements.
Each such inspection and audit will be conducted during reasonable business
hours, for a reasonable duration, and upon reasonable advance written notice to
PHC, and at CLIENT’s expense, no more than once per year, unless otherwise
provided in this Agreement.

 

9

 

21.2 Books and Records. During the Term of this Agreement, PHC will maintain
complete and accurate books and records of the fees and expenses, including
documentation supporting all expenses, charged to CLIENT in connection with the
Services and Deliverables. PHC will retain such records for three (3) years
after termination of this Agreement and will make such records, and any
additional records to ensure PHC’s compliance with pricing and fee requirements
under this Agreement, available to CLIENT or its third-party auditor in
accordance with Section 24.1. If any audit under this Section 24.2 determines
that PHC has overcharged CLIENT, CLIENT will notify PHC of the amount of such
overcharge and PHC will promptly pay such amount to CLIENT. If any such
overcharge exceeds three percent (3%) of the total amount charged to CLIENT by
PHC for the Services and Deliverables subject to the audit, then PHC will
reimburse CLIENT for the reasonable cost of such audit. Upon request, PHC will
provide audited fiscal year-end financial statements.

 

22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original and all of which taken together will
constitute one signed agreement between the Parties. For purposes hereof, a
facsimile or scanned copy of this Agreement, including the signature pages
hereto, shall be deemed to be an original.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

The Digital Development Group Corp.

 

 

By ........./s/..........................................................

Joe Q. Bretz, Its President

 

By ........./s/..........................................................

Richard W. Verdoni, Chief Technology Officer

 

PowerHouse Creative, LLC

 

 

By.........../s/........................................................

JESSE DAVIS, Its CEO

 



10

 

